Hough, C. J.,
Concurring. — Bray v. Marshall, 66 Mo. 122, was an action of ejectment for lands lying in Dade county. The «ause was tried in the Greene circuit court without objection Rom either party. Nothing appeared in the record showing that the Greene circuit court had acquired jurisdiction of that action in the manner provided by the statute, and on appeal the point was made for the first time in this court, that the proceedings in the Greene circuit court were coram non judice. This court decided, all the judges concurring, that the Greene circuit court had no jurisdiction of the action. A similar ruling was made in Jacks v. Moore, 33 Ark. 31. Parties cannot go to the city of St. Louis, and by agreement between themselves institute and try in the circuit court of that city an action of ejectment for land lying in the City of Kansas ; and if it be permissible to suppose that the circuit court of that city would take cognizance of such a suit, its action in so doing would constitute error on the face of the record. *177The change of venue from Sullivan county to Livingston county gave the Livingston circuit court jurisdiction over the land lying in Sullivan for the purpose of hearing and determining the suit in partition only, and not for any other purpose whatever. The Livingston circuit court had no jurisdiction over any cause of action affecting land in Sullivan county, except such as had been transferred to it.. The cause of action transferred was an alleged right to partition of certain lands in Sullivan county. Jurisdiction of this cause of action could not have been acquired by‘the Livingston circuit court by consent of parties. It could only have been acquired, as it was, by an order of the Sullivan circuit court changing its venue to Livingston county, Henderson v. Henderson, 55 Mo. 534. The transfer of jurisdiction of this cause of action did not also confer jurisdiction of a suit to enforce specific performance of a contract of sale of said land, or of a suit to enforce a vendor’s or mechanic’s lien against said land, or of an action of ejectment for said land, and the consent of parties could not confer jurisdiction of either of these causes of action on the Livingston circuit court. In an action concerning the possession of land or the title thereto, the land is not of itself and by itself, the subject matter of the action, any more than money is the subject matter of all actionsj the judgment in which must be satisfied iu money, and the fact that the Livingston circuit court acquired jurisdiction over said lands in Sullivan county for one purpose did not give it jurisdiction over said lands for all purposes. The Livingston circuit court has no general jurisdiction over actions of ejectment; its original jurisdiction in such cases is limited to lands lying in Livingston county. The subject matter of the action which was transferred by change of venue was not the subject matter of the action which was tried. The subject matter of the action which was transferred was the right to a partition of the land in question; the subject matter of the action which was tried, was the right of possession of said land without partition thereof. *178As the circuit court of Livingston county had neither original nor acquired jurisdiction of the action of ejectment for lands in Sullivan county, its judgment cannot he permitted to stand.
The case of Ulrici v. Papin, 11 Mo. 42, is not at all analagous to the present. "When a suit affecting lands lying in several counties is brought in one of such counties where it is alleged the greater part of such lands lie, and the contrary does not clearly appear from the petition, objection to the jurisdiction must of course be taken by plea in the trial court. "Whether the greater part of the lands lie in the county in which the suit was brought, may be in some cases a question of fact to be passed upon by the court trying the cause, and when the court renders final judgment in such a cause, that question becomes res judicata, like any other question of fact necessarily involved in the judgment, and such judgment is not thereafter subject to collateral attack. Chouteau v. Allen, 70 Mo. 290, sheds no light on this case. The statute expressly authorizes suits to foreclose mortgages on real property to be brought in any county in which any portion of the mortgaged premises is situated. Where the suit is so brought the court acquires jurisdiction of the cause, and such jurisdiction will not be forfeited because the court may not render judgment against the land lying in the county where the suit is brought. When there are two mortgages on the same land the foreclosure of the first in no manner affects the jurisdiction of the court over a suit to foreclose the second. Suit may still be brought on the second mortgage in any county in which any portion of the land included in the second mortgage is situated. This was done in Chouteau v. Allen, and the statute was sufficient authority for it. The cases cited in argument involving the question of jurisdiction of the person have no possible relevancy to the case at bar. I concur in reversing the judgment and remanding the cause.